DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1-13) in the reply filed on 1/19/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/12/20, 5/19/21, 6/17/21, 7/19/21, 12/7/21, and 1/14/22.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 8-9 are objected to because of the following informalities:  
In claim 8:
In line 2 change “one of” to - - one of the group of - -;
Otherwise, the claim can be interpreted as the substrate is formed of one indium phosphide, AND one gallium antimonide, AND one gallium arsenide;
In line 4, change “one or more of” to - - one or more of the group of - -;

In line 7, change “one of” to - - one of the group of - -;
Otherwise, the claim can be interpreted as the substrate is formed of one indium phosphide, AND one gallium antimonide, AND one gallium arsenide;
In claim 9: 
In line 1 change “one of” to - - one of the group of - - ;
Otherwise, the claim can be interpreted as the patterned mask is formed of one silicon dioxide, AND one silicon nitride, AND one aluminum oxide and AND one diamond.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1-5 and 12 recite the phrase “intact buffer region”.  There is no special definition of the term “intact” as it specifically relates to the buffer region within the Specification nor does it appear to be a term commonly used in the art to describe a “region”.   Webster’s Dictionary defines “intact” as that which is “untouched especially by anything that harms or diminishes.”  In light of the ordinary meaning of the term, it is unclear to the examiner what is meant by the limitation “intact” as it relates to the buffer region.  Claims 2-13 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.  For the purpose of examination, the examiner interprets “intact buffer region” as - - buffer region - -.  However, appropriate correction and/or clarification is requested.
Claims 1-2 recite the phrase “vertical roughness”.  “Vertical roughness” does not appear to be a term used in the semiconductor fabrication art and is not otherwise described in the Specification.  Claims 2-13 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.  For the purpose of examination, the examiner interprets “vertical roughness” as - - surface roughness - -.  However, appropriate correction and/or clarification is requested.
Claim 4 recites the chemical and mechanical (CMP) technique utilize one or more chemicals including hydrochloric acid, hydrogen peroxide, ammonium dodecyl sulfate and silica nanoparticles.  As written, it is unclear if the one or more chemicals are different from the listed items (e.g., one or more chemicals AND each of the listed items) or if the one or more chemicals are selected from the listed items (e.g., hydrochloric acid, OR 
Claim 6 recites the term “gradually”.  However, the term “gradually” is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, “gradually varies” in one instance could mean the lattice constant incrementally varies ±5% or it could mean the lattice constant incrementally varies ±95%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (WO 2018/125081 A1; “Rachmady”) in view of Martinez et al. (U.S. 2011/0117740 A1; “Martinez”).
Regarding claim 1, Rachmady discloses a method comprising: 
Providing a substrate (200, Fig. 2A) (p 9, lines 31-32); 
Forming an intact buffer region comprising a buffer layer (210, Fig. 2B) over the substrate (p 11, lines 3-5); 
Forming a patterned mask (230, Fig. 2E) over the top surface of the buffer layer, wherein the patterned mask comprises an opening through which a portion of the top surface of the buffer layer (210, Fig. 2E) is exposed (p 14, lines 20-22); and 
Forming a nanowire (240, Fig. 2F) over the exposed portion of the top surface of the buffer layer through the opening of the patterned mask (p 15, lines 15-22), wherein the buffer layer is configured to have a lattice constant between a lattice constant of the substrate and a lattice constant of the nanowire, so as to provide a transition between the lattice constant of the substrate and the lattice constant of the nanowire (p 12, lines 15-21).
Yet, Rachmady does not disclose eliminating a sacrificial top portion of the intact buffer region to provide a buffer layer with a planarized top surface, wherein the planarized top surface has a vertical roughness below 10 Å.  However, Martinez discloses eliminating a sacrificial top portion of a buffer region to provide a buffer layer with a planarized top surface ([0042]-[0052]), wherein the planarized top surface has a vertical roughness below 10 Å ([0052]). This has the advantage of reducing surface roughness 
Regarding claim 2, Rachmady and Martinez disclose the planarized top surface of the buffer layer has a vertical roughness below 10 Å (Martinez: [0052]) but does not explicitly disclose it is below 5A. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select process conditions such that the planarized top surface of the buffer layer has a vertical roughness below 5 Å, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Martinez discloses the sacrificial top portion of the intact buffer layer is eliminated by a chemical mechanical polishing technique which includes mechanical polishing ([0046]-[0047], [0052]).
Regarding claim 4, Martinez discloses the sacrificial top portion of the intact buffer layer is eliminated by a chemical mechanical polishing technique which utilizes silica nanoparticles ([0050]).
Regarding claim 5, Rachmady discloses the eliminated sacrificial top portion has a thickness between 1 nm and 1000 nm ([0045], [0051]).
Regarding claim 6, Rachmady and Martinez discloses the top surface of the buffer layer is planarized (see claim 1 rejection).  Furthermore, Rachmady discloses the material 
Regarding claim 8, Rachmady discloses the substrate is formed of one of the group of indium phosphide, gallium antimonide, and gallium arsenide (p 10, lines 9-14); the buffer layer comprises one or more layers each formed of one or more of indium aluminum arsenide, indium gallium arsenide, and aluminum gallium arsenide antimonide (p 10, lines 9-14); and the nanowire is formed of one of indium arsenide, indium antimonide, and indium arsenide antimonide (p 7, lines 1-6).
Regarding claim 9, Rachmady discloses the patterned mask (230, Fig. 2E) is formed of one of the group of silicon dioxide, silicon nitride, and aluminum oxide (p 14, lines 5-15).
Regarding claim 12, Rachmady discloses the intact buffer region is formed by molecular beam epitaxy (MBE), chemical vapor deposition (CVD), or metal organic chemical vapor deposition (MOCVD) (p 11, lines 3-9).
Regarding claim 13, Rachmady discloses the nanowire is formed by MBE or CVD (p 15, lines 15-22).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (WO 2018/125081 A1; “Rachmady”) as modified by Martinez et al. (U.S. 2011/0117740 A1; “Martinez”) as applied to claim 1 above, and further in view of Liu et al. (U.S. 2008/0258132; “Liu”).
Regarding claim 7, Rachmady and Martinez disclose the buffer layer comprises a plurality of discrete layers (Rachmady: p 11, lines 20-21) but do not disclose each of the discrete layers is formed of a different material.  However, Liu discloses a buffer layer comprising a plurality of discrete layers, each formed of different materials ([0018]).  This has the advantage of being able to better lattice match between the substrate and subsequently formed (nanowire) layer to improve film quality of the subsequently formed layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Rachmady and Martinez with each of the discrete layers of the buffer layer formed of a different material, as taught by Liu, so as to improve film quality of the nanowire.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (WO 2018/125081 A1; “Rachmady”) as modified by Martinez et al. (U.S. 2011/0117740 A1; “Martinez”) as applied to claim 1 above, and further in view of Pikulin et al. (WO 2019/074557 A1; “Pikulin”).
Regarding claim 10, Rachmady and Martinez disclose forming a nanowire (Rachmady: 240, Fig. 2F) over the exposed portion of the top surface of the buffer layer through the opening of the patterned mask (Rachmady: p 15, lines 15-22) but do not disclose providing a superconductor layer on the nanowire.  However, Pikulin discloses providing a superconductor layer on a nanowire ([084]).  This has the advantage of forming a quantum device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Rachmady .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (WO 2018/125081 A1; “Rachmady”) as modified by Martinez et al. (U.S. 2011/0117740 A1; “Martinez”) as applied to claim 1 above, and further in view of Shin (U.S. 2005/0142804 A1).
Regarding claim 11, Rachmady and Martinez disclose forming a patterned mask (Rachmady: 230, Fig. 2E) over the top surface of the buffer layer, wherein the patterned mask comprises an opening through which a portion of the top surface of the buffer layer (Rachmady: 210, Fig. 2E) is exposed (Rachmady: p 14, lines 20-22), wherein the buffer layer has a planarized top surface (see claim 1 rejection above).  Yet, Rachmady and Martinez do not disclose the patterned mask is formed by forming a mask layer, applying a lithographic mask, eliminating a portion of the lithographic mask and removing the lithography mask to expose the patterned mask.
However, Shin discloses forming a patterned mask by forming a mask layer (3, Fig. 4a) over a top surface (10, Fig. 4a) ([0029]); applying a lithography mask (4, Fig. 4b) with an opening over the mask layer ([0030]); eliminating a portion of the mask layer aligning the opening of the lithography mask to form the patterned mask (3, Fig. 4b), such that the opening of the patterned mask (3, Fig. 4b) is a same size of the opening of the lithography mask (4, Fig. 4b), and the portion of a top surface is exposed ([0030]); and removing the lithography mask to expose the patterned mask ([0031]).
Because both the combination of Rachmady and Martinez and Shin teach methods of forming patterned masks, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the pattern mask by forming a mask layer, applying a lithographic mask, eliminating a portion of the lithographic mask and removing the lithography mask to expose the patterned mask.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812